DETAILED ACTION

1.	Claims 21-40 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related application as mentioned in paragraph 0001.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,587,564, and claims 1-20 of U.S. Patent No 11,005,804. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21, 23, 29, 30, 32, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonmison et al. [ US Patent Application No 2008/0046518 ].

5.	As per claim 21, Tonnison discloses the invention as claimed including a computing system comprising:
	a processor; and
	memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to:
	execute an application workflow on a first data record corresponding to the application [ i.e. Office Application ] [ Figures 16, and 17; and paragraphs 0145-0147 ];
	retrieve, from an email system, a folder hierarchy indicative of a hierarchy of email folders associated with a user [ i.e. retrieves the automatic folder destination directory listed ] [ Figure 12; and paragraph 0132 ];
	based on a folder mapping input, map an email folder in the folder hierarchy to the first data record [ i.e. folder directory ] [ paragraphs 0138, 0185, and 0189 ];
	generate a second data record that stores email content identified in the email folder [ paragraphs 0022, 0133, and 0134 ]; and


6.	As per claim 23, Tomnison discloses wherein the instructions cause the computing system to: generate a user interface display that displays a representation of the folder hierarchy and includes a folder mapping user input mechanism [ i.e. project A, B, C, Client A, B, C ] [ 3801-3803, Figure 3; and paragraphs 0145, and 0190 ]; and receive the folder mapping input through the folder mapping user input mechanism [ i.e. folder directory ] [ paragraphs 0138, 0185, and 0189 ].

7.	As per claim 29, Tonnison discloses wherein the instructions cause the computing system to: associate the second data record with a plurality of different users of the computing system based on groups in the computing system to which the plurality of different users are associated  [ i.e. team members ] [ Abstract; and paragraphs 0010, and 0152 ].

8.	As per claim 30, it is rejected for similar reasons as stated above in claim 21.

9.	As per claim 32, it is rejected for similar reasons as stated above in claim 23.

10.	As per claim 38, it is rejected for similar reasons as stated above in claim 29.


12.	As per claim 40, Tonnison discloses generate a folder mapping user interface with a folder mapping user input mechanism [ i.e. project A, B, C, Client A, B, C ] [ 3801-3803, Figure 3; and paragraphs 0145, and 0190 ]; and based on an indication of actuation of the folder mapping user input mechanism, generate folder mapping information that maps the email folder in the folder hierarchy to the first data record in the computing system [ paragraphs 0138, 0185, and 0189 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al. [ US Patent Application No 2008/0046518 ], in view of Pouzin et. al. [ US Patent Application No 2011/0264748 ].

14.	As per claim 22, Tonnison does not specifically disclose wherein the instructions cause the computing system to: call an application interface corresponding to the email system; and 

15.	As per claim 31, it is rejected for similar reasons as stated above in claim 22.


16.	Claims 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al. [ US Patent Application No 2008/0046518 ], in view of Virk et al. [ US Patent Application No 2011/0060801 ].

17.	As per claim 24, Tonnison does not specifically disclose wherein the instructions cause the computing system to: store the folder hierarchy in a mailbox folder cache separate from the email system; receive, from the email system, an update to the folder hierarchy; and update the cached folder hierarchy based on the received update.  Virk discloses wherein the instructions cause the computing system to: store the folder hierarchy in a mailbox folder cache separate from the email system; receive, from the email system, an update to the folder hierarchy; and 

18.	As per claim 33, it is rejected for similar reasons as stated above in claim 24.


19.	Claims 25, 26, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tonnison et al. [ US Patent Application No 2008/0046518 ], in view of Mendez et al. [ US Patent No 5,961,590 ].

20.	As per claim 25, Tonnison does not specifically disclose wherein the instructions cause the computing system to: generate mapping information corresponding to the email folder, the mapping information including: a mailbox identifier that identifies a mailbox that includes the folder hierarchy, a folder identifier that identifies the email folder, and a record identifier that identifies the first data record.  Mendez discloses wherein the instructions cause the computing system to: generate mapping information corresponding to the email folder, the mapping information including: a mailbox identifier that identifies a mailbox that includes the folder hierarchy, a folder identifier that identifies the email folder, and a record identifier that identifies the first data record [ i.e. bookmark workspace element ] [ Figure 6; and col 9, lines 24-39 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed 

21.	As per claim 26, Mendez discloses wherein the mapping information includes: folder hierarchy location information that identifies where, in the folder hierarchy [ i.e. bookmark folder may be stored at different location ] [ Figure 1; and col 9, lines 40-61 ], the email folder resides, and a folder synchronization state indicator that indicates a synchronization state of the email folder [ i.e. the general synchronization module update the previous state to reflect the current state ] [ col 10, lines 25-47 ].

22.	As per claims 34, and 35, they are rejected for similar reasons as stated above in claims 25, and 26.


23.	Claims 27, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tonnison et al. [ US Patent Application No 2008/0046518 ], in view of Vaschillo et al. [ US Patent Application No 2005/0108332 ].

24.	As per claim 27, Tonnison discloses wherein the instructions cause the computing system to: access mapping information that identifies a set of email folders in the folder hierarchy to track in the computing system and a location of the set of email folders in the email system [ i.e. AcmeCorp ] [ Figures 12 and 13; and paragraphs 0022, 0133, 0138, and 0139 ]; 

25.	As per claim 36, it is rejected for similar reasons as stated above in claim 27.


26.	Claims 28, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tonnison et al. [ US Patent Application No 2008/0046518 ], in view of Dey et al. [ US Patent Application No 2015/0269242 ].

27.	As per claim 28, Tonnison does not specifically disclose wherein the instructions cause the computing system to: associate the second data record with a plurality of users based on user roles in the computing system.  Dey discloses wherein the instructions cause the computing system to: associate the second data record with a plurality of users based on user roles in the computing system  [ i.e. roles and responsibility ] [ paragraphs 0024, and 0043 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention 

28.	As per claim 37, it is rejected for similar reasons as stated above in claim 28.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446